Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

This is a Final Office Action for Application Serial 16/092,150. In response the Examiner’s action dated May 13, 2021, Applicant, on August 13, 2021, amended claim 1.  Claims 1-9 are pending in this application and have been rejected below. 


Response to Amendment

Claims 1-9 are pending in this application.

The 35 U.S.C. 101 rejections of Claims 1-9 have been fully considered in light of the 2019 PEG.  The Applicant’s arguments are not persuasive the claims are examined in the 101 rejection, below.

Applicant’s arguments to amended claims 1-9 are not sufficient to overcome the 35 U.S.C. 103 rejections. The amended claims are examined below, see 35 U.S.C. 103 rejections.


Response to Arguments

Applicant’s arguments filed on August 13, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


 Claim Rejections under 35 U.S.C. §101
On pages 7-10, Applicant submits, “… divide a series of actions of the work recorded in the work information into a plurality of action scenes on a basis of 
a change in content of the action in a series of actions of the 
work performed by the worker, extract the action scenes, assign 
a unique scene identification to each of the action scenes, 
associate the unique scene identification with the work 
information, and store a combination of the unique scene 
identification with the work information;  … for the action scenes, compare the workload value for one of the action scenes with the workload value of a plurality of people that is accumulated and associated with same scene information as the scene information on the one of the action  scenes, to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people, and to determine whether a difference between the workload value for the one of the action scenes and the workload value furthest from the7 Reply to Office Action of May 13, 2021workload value for the one of the action scenes among the  workload values of the plurality of people is equal to or greater than a predetermined reference value …” 

Application No. 16/092,150Attorney Docket No. 14195US01Thus, the present claimed invention offers a technological improvement in terms of improved association of the stored scene identification and work information. The present claims are not, as asserted in the Office Action, "directed to managing personal behavior or relationships or interaction between people...."  and “… the present claims recite additional elements that integrate the judicial exception into a practical application in terms of improved storage and retrieval of the combination of the unique scene identification with the work information…” and “ …  an advantageous effect attained by the present claimed invention with regard to an increased processing speed of the computing device itself ... advantageous feature becomes more pronounced as the number of data to be handled increases. In other words, the present claimed invention improves the operation of a computing device itself, and even if it is assumed that the present claims recite a judicial exception, the present claimed invention is patent 

Examiner respectfully disagrees.  The claims 1-9 do not recite a technical improvement and the claims are directed to a judicial exception and are not significantly more. The claims 1-9 are rejected under 35 U.S.C. 103, see below.


 Claim Rejections under 35 U.S.C. § 103 

Applicant submits, “ … Wakita does not teach or suggest "to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people...." Instead, Wakita appears to describe, [0100] The workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of  each worker from the workload standard value (La, Lb)  determined by the workload standard value determining unit 202.  [0101] The work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E depending on the workload deviation  computed for each worker by the workload deviation computing unit 203. A work assistance device is allocated to those workers whose workload deviations are positive or whose workload values are greater than the workload standard value. That is not the same thing as "to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people ... there is no determination 
Pancardo would not have cured that deficiency of Wakita. Pancardo appears to describe that if a worker is under occupational heat stress (OHS), the corresponding alert message is sent. That is not the same as "to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of  Application No. 16/092,150Attorney Docket No. 14195US01Reply to Office Action of May 13, 2021people...." The alleged description in Hwang of %HRR also does not teach or suggest this feature.  Thus, no combination of the art applied or otherwise mentioned in the Office Action would have taught, suggested, resulted in, or otherwise rendered obvious the present claimed invention. Accordingly, reconsideration and withdrawal of that ground of rejection are respectfully solicited. 


Examiner acknowledges the Applicant’s arguments.  The Applicant’s amendments necessitate grounds for a new rejection.   However,  Examiner asserts the Applicant’s claims do not recite , “… there is no determination of a workload value (that of Worker B) furthest from the workload value (that of Worker A) for the one of the action scenes among the workload values of the plurality of people….”. Examiner submits, Wakita and Pancardo  teach  the limitations of having the difference equal to or greater than the predetermined reference value on a basis of a result of determination by the circuitry of the workload information management device where Wakita [0100] teaches the workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of each worker from the standard value (La, Lb)  determining the by the workload standard value determining unit 202. Wakita [0101] The work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E depending on the workload deviation computed for each worker by the workload deviation computing unit 203. A work assistance device is allocated to those workers whose workload deviations are positive or whose workload values are greater than the workload standard value. (predetermined reference value).    Although not relied on, Pancardo teaches calculating an labor activity’s absolute cardiac cost (ACC)  for jobs then calculates a relative cardiac cost (RCC) which is translated to level of intensity  to favor compliance with ISO Standard (predetermined reference value).. Pancardo  [p. 16961 -169612 Table 2, Table 3, 



Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1) recites “… collect time-series vital sign information on the worker during work; and collect work information including work content of work performed by the worker and including a work start date and time and a work end date and time when the worker performs the work; and … accumulate the time-series vital sign information ,  accumulate action information in which worker information indicating a worker who performs the work and the work information are associated with each other; divide a series of actions of the work recorded in the work information into a plurality of action scenes on a basis of a change in content of the action in a series of actions of the work performed by the worker, and to extract the action scenesassign a unique scene identification to each of the action scenes, associate the unique scene identification with the work information, for the extracted action scenes, calculate a workload value that is an estimate of a workload on the worker in the action scene on a basis of the time-series vital sign information from start time to end time of an action of the worker in the action scene; to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people, and to determine whether the workload value for the one of the action scenes equal to or greater than a predetermined reference value...”  Claims 1-9, in view of the claim limitations, are directed to the abstract idea of receiving user parameters including collect time-series vital sign information on the worker during work; …; and … accumulate action information  …; …  divide a series of actions of the work recorded in the work information into a plurality of action scenes …, … extract the action scenes to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people, …and to determine whether a difference between the workload value for the one of the action scenes and a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people equal to or greater than a predetermined reference value.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the collect time-series vital sign information on the worker during work; …; and … accumulate action information  …; …  divide a series of actions of the work recorded in the work information into a plurality of action scenes …, … extract the action scenes to determine a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people, …and to determine whether a difference between the workload value for the one of the action scenes and a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people equal to or greater than a predetermined reference value  could all be reasonably interpreted as analyzing work performed by a worker for the action scenes, and thus, the claims are directed to managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions.) and thus the claims are directed to the abstract groupings of a certain methods of organizing human activity.  The comparing of the workload data and determining among the workload values are mathematical relationships, and thus, the claims are directed to the abstract grouping  of mathematical concepts.  Accordingly, the claims are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “A worker management apparatus comprising: a worker information collection device worn by a worker, the worker information collection device comprising: circuitry configured to …”,  a workload information management device capable of communicating with the worker information collection device, the workload 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application . -See MPEP 2106.05 (h). 

Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding significant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea of claim 1.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (f).

In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.  Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application.  – See MPEP 2106.05 (g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

The claims itself do not reflect the improvement in technology. Therefore, the claimed invention does not pertain to an improvement of the computer itself or any other technology or technical field. 

Since no limitations in these claims transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, and there are is not an improvement to a technological solution to a technological problem, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claims 1-9 not are rejected under 35 U.S.C 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakita ( US 2011/0208558 Al) and in view of  Pancardo (Real-Time Personalized Monitoring to Estimate Occupational Heat Stress in Ambient Assisted Working, 2015) and Kennedy, 1993 Task Control and Demand Predictors of Satisfaction and Anxiety: A  Laboratory Test.

Regarding Claim 1, (Currently Amended)

A worker management apparatus comprising:  a worker information collection device worn by a worker,  the worker information collection device comprising: circuitry configured to collect time-series vital sign information on the worker during work; 

Wakita [070]-[071], [Figure 6] teaches a workload smoothing support unit 200 (worker management apparatus) described in Figure 6. The workload smoothing support unit 200 includes a worker load numerical processing unit 201.   Wakita [073] teaches the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in  the automotive line according to various items of information  that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information such as the output signals… heart rate sensor, …respiration sensor… worn by the worker.; Wakita [070] –[073], [Figure 6].


(Wakita teaches the sensors worn by workers (e.g., heart rate sensor, respiration sensors).

Wakita [096] teaches the workload smoothing support unit 200 is able to communicate with each of the work assisting devices.


and to collect work information including workers content of work performed by the worker and including a work start date and time and a work end date and time when the worker performs the work; 

Wakita [073] teaches the worker load numerical processing unit 201 (an action information collector) executes the process of numerically representing the workload of each worker in  the automotive line according to various items of information (workers content)  that are correlated with the workload on the particular worker.; Watkins [073] –[074].


Wakita [140] teaches the workload is quantitatively analyzed to the worker identification, work condition information and worker’s physiological information. The total workload value from the start of the work to the current timepoint may be computed in step 203.; Wakita [003] teaches by measuring the maximum … load of each worker in performing each particular kind of work for a certain period of time (time) in an assembly line of a plant. ; 

( Wakita teaches a period of time.  A start and end time are required to identify a period of time.)


and a workload information management device capable of communicating with the worker information collection device, the workload information management device comprising: circuitry configured to accumulate the time-series vital sign information;


Wakita [0073] teaches  the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information such as the output signals of the electromyographic sensor, heart rate sensor, respiration sensor and perspiration sensor worn by the worker, Wakita [009] teaches  in the method for smoothing workload of the present invention, preferably, the information correlated with the workload of the worker includes at least a physiological value of the worker measured by a physiological sensor worn by the worker.; Wakita[009], [071]-[073], [Figure 6]

Wakita [0127] teaches the work assistance device selection processing unit 505 selects one of a plurality of work assistance devices consisting of the walking assistance devices 10 and loading work assistance devices 100 that are made available (in the case of the illustrated embodiment) which is considered to be effective in reducing the workload of the particular worker.


to accumulate action information in which worker information indicating a worker who performs the work and the work information are associated with each other; 

Wakita [0073] teaches the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information.

)

divide a series of actions of the work recorded in the work information into a plurality of action scenes on a basis of a change in content of the action in a series of actions of the work performed by the worker, extract the action scenes; 

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step ( action scene), average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

[0073] teaches  the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as … physiological information such as the output signals of the electromyographic sensor, heart rate sensor, respiration sensor and perspiration sensor worn by the worker,.;

, …. each of the action scenes, associate … identification with the work information, and store a combination of the unique scene identification with the work information;

Wakita [0123]  teaches worker identification processing unit 501 receives information on each worker and work contents via a keyboard, storage medium 


Although highly suggested Wakita does not explicitly teach:
“… assign a unique scene identification …  the unique scene identification”

Pancardo teaches:
… series of actions of the work performed by the worker, extract the action scenes , assign a unique scene identification to each of the action scenes, associate the unique scene identification with the work information, and store a combination of the unique scene identification with the work information;


Pancardo  [p.15  paragraph 6] teaches the system can show each minute to the user if he/she is under  Occupational Heat Stress (OHS). , Pancardo  [p.15  paragraph 6], [p. 16596 abstract];  The  data was captured using a smartphone. Pancardo [p. 16963 paragraph 4]; [p. 16592 paragraph 4, p. 16965 paragraph 3], [Figure 2];  Pancardo Figure 2 teaches the Occupational heat stress (OHS) monitoring process [Figure 2].

(Each minute is a unique scene.)

Pancardo [Figure 6] teaches a screen for the supervisor offering a general view of the worker’s OHS status, helping him to make decision on special attention.;   Pancardo [p. 16973 paragraphs 2-4 ]. The status lights (e.g., green ) messages recommendation for each of the user corresponding to the ISO (standard) values workload, which is shown in Table 4. 




for the … action scenes, calculate a workload value that is an estimate of a workload on the worker in the action scene on a basis of the time-series vital sign information from start time to end time of an action of the worker in the action scenes; 

Wakita [073] teaches the workload numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated. Wakita [074] teaches the worker information may include the worker identification (such as name and worker identification number of the worker) (information about the action scene associated with the worker).  Wakita [0076] teaches the worker load numerical processing unit 201 may represent the workload of each worker with numerical values. 

Wakita [099], [0138], [Figure 6] teaches the worker identification number or other information that identifies each worker , and the worker contents and work steps is acquired and each worker is identified by using the work identification processing unit (action segment extractor) 501 (step S201).

Wakita [099] –[0100] teaches the workload standard value determining unit 202 performs the step of determining a prescribed workload standard value. The workload standard value determined by the workload standard value determining unit 202 may consist of a prescribed workload value which is 

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.


to determine a workload value … from the workload value for the one of the action scenes among the workload values of the plurality of people,

Wakita [0101] teaches the work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E (on an assembly). A work assistance is allocated to those workers whose workload deviations are positive or whose workload values are greater (measuring the magnitude of the values  if the deviation) than the workload standard value (predetermined reference value).;  Wakita [097], [0100] –[0102], [0118], [0121]

Kennedy further teaches
“… a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people, …”

Kennedy p.40 teaches standard deviation among control subjects. Kennedy (p.40, Table 3.1)




 for the action scenes, accumulate the worker information, scene information for identifying the action scene, and the workload value for the action scene that are associated with one another; 

Wakita [073] teaches the workload numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated. Wakita [074] teaches the worker information may include the worker identification (such as name and worker identification number of the worker) (information about the action scene associated with the worker).  Wakita [0076] teaches the worker load numerical processing unit 201 may represent the workload of each worker with numerical values. 

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.; Wakita [Figure 19] teaches analysis by work steps (scenes).

 for the action scenes,  compare the workload value for one of the action scenes with the workload value of a plurality of people that is accumulated and associated with same scene information as the scene information on the one of the action scenes 

Wakita [073] teaches the workload numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated. Wakita [074] teaches the worker information may include the worker identification (such as name and worker identification number of the worker) (information about the action scene associated with the worker).  Wakita [0076] teaches the worker load numerical processing unit 201 may represent the workload of each worker with numerical values. 


Wakita [0098]-[100],[Figure 11] teaches a bar chart showing the workload values of workers A to E of a group assembly line.  The workload standard value determined by the workload standard determining unit 202. Wakita [0100] teaches the work load deviation unit 203 computes the deviation of the workload (Wa to We) of each worker. From the workload standard value. 

Wakita [0118] teaches the deviation of the workload value from the workload standard value is computed by using the workload deviation computing unit 203.; Wakita [0126] The workload evaluation processing unit 504 identifies the kind of the workload, and estimates the amount of the workload that is born by each worker according to the quantitative analysis performed by the workload analysis processing unit 503. This process may be called as the evaluation of workload.

and to determine whether a difference between the workload value for the one of the action scenes is  and a workload value furthest from the workload value for the one of the action scenes among the workload values of the plurality of people  equal to or greater than a predetermined reference value..  


Wakita [0100] the workload deviation unit 203 computes the deviation of the workload value (Wa to We) of each worker from the workload standard value (La, Lb) determined by the workload standard value determining unit 202. Wakita [0101] teaches the work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E (on an assembly). A work assistance is allocated to those workers whose workload deviations are positive or whose workload values are greater (measuring the magnitude of the values  if the deviation) than the workload standard value (predetermined reference value).;  Wakita [097], [0100] –[0102], [0118], [0121]



Regarding Claim 2, (Previously Presented):

The worker management apparatus according to claim 1, comprising: [[a]] display circuitry configured to display information on the worker having the difference equal to or greater than the predetermined reference value on a basis of a result of determination by the circuitry of the workload information management device.… 

Wakita [0100] the workload deviation unit 203 computes the deviation of the workload value (Wa to We) of each worker from the workload standard value (La, Lb) determined by the workload standard value determining unit 202. Wakita [0101] teaches the work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E (on an assembly). A work assistance is allocated to those workers whose workload deviations are positive or whose workload values are greater (measuring the 

Wakita [097] teaches the acquired information on the distribution of workload among the workers in the particular work place and the positions of the workers may be visually displayed on the monitor 207.; Wakita [098] teaches Figure 11a is a bar chart showing the workload values of workers A to E of a group on an assembly line. Wakita [097] –[098]



Regarding Claim 3, (Previously Presented): 

The worker management apparatus according to claim 2, comprising:  a workload information viewing device  compromising circuitry configured to accept instruction information instructing the worker having the difference equal to or greater than the predetermined reference value to reduce a load and to transmit the instruction information to the workload information management device, the workload information viewing device including the display circuitry

Wakita [099] teaches the workload standard value determined by the workload standard value determining unit 202 may consist of prescribed workload value which is considered to be desirable for the workers. Wakita [0100] teaches the workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of each worker from the standard value (La, Lb)  determining 


wherein the workload information management device receives the instruction information and transmits the instruction information to the worker information collection device of the worker having the difference equal to or greater than the predetermined reference value ,  the worker information collection device receives the instruction information and displays the instruction information.  

Wakita [099] teaches the workload standard value determined by the workload standard value determining unit 202 may consist of prescribed workload value which is considered to be desirable for the workers. Wakita [0100] teaches the workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of each worker from the standard value (La, Lb)  determining the by the workload standard value determining unit 202. Wakita [0101] The work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E depending on the workload deviation computed for each worker by the workload deviation computing unit 203. A work assistance device is allocated to those workers whose workload deviations are positive or whose workload values are greater than the workload standard value. (predetermined reference value) ; 

Wakita [0205] teaches the work assistance quantity determining unit 206 determines the amount of work assistance depending on how greater the work 


Wakita [0106] teaches the output of each work assistance device (the walking assistance device 10 or the loading work assistance device 100) determined by the work assistance quantity determining unit 206 is either manually or automatically by using the workload smoothing support unit 200, Wakita [0107] teaches LAN is available for the workload smoothing support unit 200 to make a wireless communication with the work assistance devices.; 

Wakita [097] teaches the acquired information on the distribution of workload among the workers in the particular work place and the positions of the workers may be visually displayed on the monitor 207.;




Regarding Claim 4, (Previously Presented): 

The worker management apparatus according to claim 1,wherein the circuitry of the worker information collection device further collects position information identifying a position of a worker, and the circuitry of the workload  information management device further accumulates the position information, 


Wakita [0073] teaches the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information such as 

Wakita [070]-[072], [Figure 6], [Figure 12 step S102] teaches the workload smoothing unit 200 includes a worker load numerical processing unit 201  (a workload information management device), a workload standard value determining unit 202 (an action history accumulator),  which is in communication with the physiological sensor 220 (the worker information collection device).;

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated (action history, action information).

Wakita [0097], [0154], [Figure 19] teaches the acquired information on the distribution of workload among the workers in the particular workplace and the positions of the workers may be visually displayed on the monitor 207.;  Wakita [099] teaches the workload standard value determining step of determining a prescribed workload standard value which is considered desirable for the worker; Wakita [0101] [Figure 6] teaches the worker assistance device is allocated to those workers whose workload deviations are positive or whose workload values are greater than the workload standard value.;


divides, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated position information and extracts the action scenes.  

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene, action segment, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated (action information). 

Wakita [0097], [0154], [Figure 19] teaches the acquired information on the distribution of workload among the workers in the particular workplace and the positions of the workers may be visually displayed on the monitor 207.  
Wakita [0156], [Figure 20], [Figure 21] FIG. 20 schematically illustrates the smoothing of the workload between different vehicle models and between different work steps, and FIG. 21 schematically illustrates the smoothing of the workload among the workers in the entire assembly plant.


	Pancardo further teaches:
“… the circuitry of the worker information collection device  …, and the circuitry of the workload  information management device …

Pancardo [p. 16963 paragraph 4]; Pancardo teaches the occupational heat stress (OHS) monitoring process.  Pancardo [p. 16965- 16966, Figure 2].

Pancardo  teaches the Zephyr Wireless Bluetooth Heart Rate Monitor, the Basis B1 Fitness Wristband, the Omron Sphygmomanometer and the Samsung smartphone sensor, are used to monitor workers are used to measure cardiac data and the  environments temperature., Pancardo [p. 16968 paragraphs 2-3].

Wakita teaches workers wearing devices where sensors measure the worker’s physiological information.. Pancardo teaches monitoring worker activities using devices (e.g., Samsung S4, wireless blue tooth heart monitors and fitness wristband). It would have been obvious before the effective filing date to combine  a workload deviation of each worker from a prescribed workload standard value as taught by Wakita with evaluating worker OHS during a work period so that a supervisor can make decisions on special attention when needed, Pancardo [p.16971 paragraph 1],[Figure 6].



Regarding Claim 5, (Previously Presented): 

The worker management apparatus according to claim 1, comprising:  an external information collection device comprising circuitry configured to measure external information indicating an environmental condition of a site where the worker performs work, and wherein the circuitry of the workload information management device is configured to accumulate the external information, 

Wakita [0073] teaches the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information such as the output signals, heart sensors, respirations sensor …worn by the worker and performing an algorithm for representing the amount of workload of each worker.




Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

to divide, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated external information to extract the action scenes.  

Wakita [099] –[0100] teaches the workload standard value determining unit 202 performs the step of determining a prescribed workload standard value. The workload standard value determined by the workload standard value determining unit 202 may consist of a prescribed workload value which is considered to be desirable for the workers.;

Wakita [0153], [FIG. 18], [Figure 21] teaches smoothing of the workload between different work steps.and a matrix of work steps that indicates the distribution of workers in each step. ; Wakita [154]-[0155],[Figure 19] teaches in FIG. 19, a table is prepared for each work step that shows the average energy consumption, 

Wakita [070] teaches the workload smoothing support unit 200 consists of a floor mounted information processing system for smoothing the workload of workers in work places such as construction sits, parcel handling sites, and an automotive assembly plant.;

Pancardo further teaches:
to divide, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated external information to extract the action scenes.  


Pancardo  [p.15  paragraph 6] teaches the system can show each minute to the user if he/she is under  Occupational Heat Stress (OHS). , Pancardo  [p.15  paragraph 6], [p. 16596 abstract];  The  data was captured using a smartphone. Pancardo [p. 16963 paragraph 4]; [p. 16592 paragraph 4, p. 16965 paragraph 3], [Figure 2];  Pancardo Figure 2 teaches the Occupational heat stress (OHS) monitoring process [Figure 2].

(Each minute is a unique scene.)

Pancardo [Figure 6] teaches a screen for the supervisor offering a general view of the worker’s OHS status, helping him to make decision on special attention.;   Pancardo [p. 16973 paragraphs 2-4 ]. The status lights (e.g., green ) messages recommendation for each of the user corresponding to the ISO (standard) values workload, which is shown in Table 4.


Wakita teaches a system with various systems to detect physical data of a worker. Pancardo teaches capture data by the minute. It would have been obvious before the effective filing date to combine  a workload deviation of each worker from a prescribed workload standard value as taught by Wakita with evaluating worker OHS during a work period so that a supervisor can make decisions on special attention., Pancardo [p. 16973 paragraph 1]



Regarding Claim 6, (Previously Presented): 

The worker management apparatus according to claim 2, wherein the circuitry of the worker information collection device further collects position information identifying a position of a worker, and the circuitry of the workload information management device further accumulates the position information,

Wakita [073] teaches the worker load numerical processing unit 201 (an action information collector) executes the process of numerically representing the workload of each worker in  the automotive line according to various items of information (workers content)  that are correlated with the workload on the particular worker.

Wakita [074] teaches the worker load numerical processing unit 201 (an action information collector) may represent the workload of each worker according to the amount of work computed from the output values and power consumption. 


Wakita [0153], [FIG. 18], [Figure 21] teaches smoothing of the workload between different work steps.and a matrix of work steps that indicates the distribution of workers in each step.

divides, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated position information and extracts the action scenes.  

Wakita [070] teaches the workload smoothing support unit 200 consists of a floor mounted information processing system for smoothing the workload of workers in work places such as construction sits, parcel handling sites, and an automotive assembly plant.;


Wakita [073] teaches the worker load numerical processing unit 201 (an action information collector) executes the process of numerically representing the workload of each worker in  the automotive line according to various items of information (workers content)  that are correlated with the workload on the particular worker.

Wakita [074] teaches the worker load numerical processing unit 201 ( an action information collector) may represent the workload of each worker according to the amount of work computed from the output values and power consumption. 

Wakita [140] teaches the workload is quantitatively analyzed to the worker identification, work condition information and worker’s physiological information. The total workload value from the start of the work to the current timepoint may be computed in step 203.; Wakita [003] teaches by measuring the maximum … load of each worker in performing each particular kind of work for a certain period of time (time) in an assembly line of a plant. ; 

( Wakita teaches a period of time.  A start and end time are required to identify a period of time.)

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

Wakita [0153], [FIG. 18] teaches a matrix of work steps that indicates the distribution of workers in each step. ; Wakita [154]-[0155],[Figure 19] teaches As shown in FIG. 19, a table is prepared for each work step (scene, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.


	Pancardo further teaches:
“… circuitry of the worker information collection device further collects position information identifying a position of a worker, and the circuitry of the workload information management device …. divides, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated position information and extracts the action scenes.  

[same as claim 5], . Pancardo [p16963. Paragraph 5], [Table 3], [Table6]; Pancardo [p. 16963 paragraph 4]; Pancardo [p. 16965- 16966, Figure 2].; Pancardo [p.16971 paragraph 1],[Figure 6].





Regarding Claim 7, (Previously Presented): 

The worker management apparatus according to claim 3, wherein circuitry of the worker information collection device further collects position information identifying a position of a worker, and the circuitry of the workload information management device  accumulates the position information,


Wakita [0073] teaches the worker load numerical processing unit 201 executes the process of numerically representing the workload of each worker in the automotive assembly line according to various items of information that are correlated with the workload on the particular worker, such as the worker information, work contents information, and physiological information.

Wakita [071]-[072], [Figure 6], [Figure 12 step S102] teaches the workload smoothing unit 200 includes a worker load numerical processing unit 201  (a workload information management device), a workload standard value determining unit 202 (an action history accumulator),  which is in communication with the physiological sensor 220 (the worker information collection device).;

Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

Wakita [0153], [FIG. 18] teaches a matrix of work steps that indicates the distribution of workers in each step. ; Wakita [154]-[0155],[Figure 19] teaches As shown in FIG. 19, a table is prepared for each work step (scene, location) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

divides, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated position information, and extracts the action scenes.  

Wakita [0118] teaches the deviation of the workload value from the workload standard value is computed by using the workload deviation computing unit 203.; Wakita [0126] The workload evaluation processing unit 504 identifies the kind of the workload, and estimates the amount of the workload that is born by each worker according to the quantitative analysis performed by the workload analysis processing unit 503. This process may be called as the evaluation of workload.




Wakita [0097], [0154], [Figure 19] teaches the acquired information on the distribution of workload among the workers in the particular workplace and the positions of the workers may be visually displayed on the monitor 207.  
Wakita [0156], [Figure 20], [Figure 21] FIG. 20 schematically illustrates the smoothing of the workload between different vehicle models and between different work steps, and FIG. 21 schematically illustrates the smoothing of the workload among the workers in the entire assembly plant.

Pancardo further teaches:
“… circuitry of the worker information collection device …, and the circuitry of the workload information management device… accumulated…”


[same as claim 5], . Pancardo [p16963. Paragraph 5], [Table 3], [Table6]; Pancardo [p. 16963 paragraph 4]; Pancardo [p. 16965- 16966, Figure 2].; Pancardo [p.16971 paragraph 1],[Figure 6].

Wakita teaches the creation of a bottle neck due to a worker under a particular workload. Pancardo teaches monitoring activities using a device (e.g., Samsung S4) to capture worker occupational heat stress (OHS). It would have been obvious before the effective filing date to combine  a workload deviation of each worker from a prescribed workload standard value as taught by Wakita with evaluating worker OHS during a work period so that a supervisor can make 



Regarding Claim 8, (Previously Presented): 

The worker management apparatus according to claim 2, comprising: an external information collection device comprising circuitry configured to [[to]] measure external information indicating an environmental condition of a site where the worker performs work, wherein the circuitry of the workload information management is configured to accumulate the external information, to divide, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated external information, and to extract the action scenes.

Wakita [099] –[0100] teaches the workload standard value determining unit 202 performs the step of determining a prescribed workload standard value. The workload standard value determined by the workload standard value determining unit 202 may consist of a prescribed workload value which is considered to be desirable for the workers. The workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of each worker from the workload standard value (La, Lb) determined by the workload standard value determining unit 202.

Wakita [0153], [FIG. 18] teaches a matrix of work steps that indicates the distribution of workers in each step. ; Wakita [154]-[0155],[Figure 19] teaches in FIG. 19, a table is prepared for each work step that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker 


Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

Wakita [0156], [Figure 20], [Figure 21] FIG. 20 schematically illustrates the smoothing of the workload between different vehicle models and between different work steps, and FIG. 21 schematically illustrates the smoothing of the workload among the workers in the entire assembly plant.

Pancardo further teaches:
“… device comprising circuitry configured to [[to]] measure external information indicating an environmental condition of a site where the worker performs work, wherein the circuitry of the workload information management is configured to accumulate the external information, to divide, … and the accumulated external information, and to extract …”

[same as claim 5], . [Pancardo [p16963. Paragraph 5], [Table 3], [Table6]; Pancardo [p. 16963 paragraph 4]; Pancardo [p. 16965- 16966, Figure 2].; Pancardo [p.16971 paragraph 1],[Figure 6].

Pancardo [p. 16961 paragraph 3] teaches the intercal summations, which is the quantitative measureof physical activity in a certain period of time  is one minute.




Regarding Claim 9, (Previously Presented):  

The worker management apparatus according to claim 2, comprising: an external information collection device comprising circuitry configured to measure external information indicating an environmental condition of a site where the worker performs work, wherein the circuitry of the workload information management device is configured to accumulate the external information, to divide, on a basis of the action information, a series of actions of the work into the plurality of action scenes in accordance with a change in content of the action in a series of actions of the work performed by the worker and the accumulated external information, and to extract the action scenes.’

Wakita [099] teaches the workload standard value determined by the workload standard value determining unit 202 may consist of prescribed workload value which is considered to be desirable for the workers. Wakita [0100] teaches the workload deviation computing unit 203 computes the deviation of the workload value (Wa to We) of each worker from the standard value (La, Lb)  determining the by the workload standard value determining unit 202. Wakita [0101] The work assistance device allocation unit 204 determines if a work assistance device should be allocated to each worker A to E depending on the workload deviation computed for each worker by the workload deviation computing unit 203. A work assistance device is allocated to those workers whose workload deviations are positive or whose workload values are greater than the workload standard value. 


Wakita [0153], [FIG. 18] teaches a matrix of work steps that indicates the distribution of workers in each step.; Wakita [154]-[0155],[Figure 19] teaches in FIG. 19, a table is prepared for each work step that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207.


Wakita [0154], [Figure 19] As shown in FIG. 19, a table is prepared for each work step (scene) that shows the average energy consumption, average walking speed, average step ratio, IDs of the worker engaged in the particular work step, average line speed and overall workload, and is displayed on the monitor 207. Thereby, the working condition of each worker and the operating condition of the assembly line can be quantitatively evaluated.

	Pancardo  further teaches:
“… comprising circuitry configured to measure external information indicating an environmental condition of a site where the worker performs work, wherein the circuitry of the workload information management device is configured …, to divide, … the accumulated external information, and to extract…”

[same as claim 5], . [Pancardo [p16963. Paragraph 5], [Table 3], [Table6]; Pancardo [p. 16963 paragraph 4]; Pancardo [p. 16965- 16966, Figure 2].; Pancardo [p.16971 paragraph 1],[Figure 6].

Pancardo [p. 16961 paragraph 3] teaches the intercal summations, which is the quantitative measureof physical activity in a certain period of time  is one minute.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beoughter (US 2016/0,132,046 A1) teaches process plants and to process control systems, and more particularly, to the use of mobile, wearable, user-interface devices in process plants and in process control systems. Sarvana (US 2018/0,032,944) teaches using a computer system that may obtain biometric data at a time-varying pattern. Hwang (Feasibility analysis is heart rate monitoring of construction workers using a photoplethysmography (PPG)  sensor embedded in a wristband –type  activity tracker,2015, ) discloses managing excessive physical workloads of workers and discusses comparative analysis of seven construction workers (e.g., Electrician #1, Electrician #2 and Electrician #3), Richards (US 2008/0306960 A1) teaches the system monitors, …  the execution of requests to detect deviations greater than a short-term threshold from the defined service level for the workload group to which the requests were define.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623